Case 1:19-cr-10080-NMG Document 1840-1 Filed 05/07/21 Page 1 of 4




        EXHIBIT B
       UNDER SEAL




                             Exhibit B
                              Page 1
       Case 1:19-cr-10080-NMG Document 1840-1 Filed 05/07/21 Page 2 of 4



March 29, 2021

Dear Judge Gorton,

My name is Mike Stone, and my brief biography is attached. I have known Bill McGlashan for
approximately 27 years, and known him well for twelve years, both as a business partner and as a
friend. I am writing to provide my perspective on Bill’s character, which I understand may be helpful to
you in considering his sentence.

Bill’s actions in the Varsity Blues case came as an utter shock to me. Insofar as I was an indirect victim of
his actions (as a professional matter, I am still cleaning up the last remnants of the chaos he left behind
for our investment Firm), I have spent many hours reflecting upon and trying to understand why he did
something so profoundly out of character and inconsistent with the values he embodied and lived by
every day. I have come up with several hypotheses during this past two years, but it remains to me an
unsolved mystery.

To be candid, I am still at some level angry with Bill. We are friends, but I have lost an immensely
talented partner, and my professional life has been made more unpleasant and difficult as a result of his
actions.

Having said that, I am clear on this: Putting his crime aside momentarily, Bill is a man of extraordinary
integrity, is genuinely remorseful, has made enormous contributions to make our world a better place,
and has every intention of returning to a life filled with more positive contributions to our world.

With some very high profile supporters, Bill conceived of and became the driving force behind
something called The Rise Funds, for which I have served as the Chief Investment Officer since inception
(I have taken the liberty of sending you our annual impact report), and it has, immodestly, changed the
landscape of impact investing. We rigorously underwrite and measure the positive societal impact of
our investments, and have delivered, as you’ll see in our report, well over $1 billion dollars of societal
impact that would not have occurred without our doing what we do. We are pulling together the 2020
report right now, and will add another $1 billion to our cumulative good work as we continue to build
upon Bill’s original vision, the largest impact investing effort in our private equity world. Whether in
healthcare, education, access to financial services, or agriculture and climate, we are making a
difference - one which would not be happening were it not for Bill’s vision and force of personality. That
impact goes beyond our funds — one of our shared goals with RISE has now been realized: seeing the
success of our effort, several other larger firms have come into our market with their own products —
this was indeed one of the (not very self-serving) hopes Bill and I had when we launched Rise. Indeed,
since Bill was terminated from our Firm, we have raised Rise II, a $2b plus effort, and are raising Rise
Climate, a multi-billion dollar effort combating climate change. I do not think any of this would have
happened without Bill’s vision and will.

I visited Bill in the days after his indictment, and while we have not interacted professionally since then,
we have spoken regularly. I was struck by several things. First, Bill had no self-pity. Rather he wept for
the pain and suffering he had caused his family, his son George in particular, and his business partners
and relationships. He has been consistent in acknowledging his stupidity, and equally consistent in
sharing his aspirations to “double down” on his life of purpose when his time in prison is behind him.




                                                  Exhibit B
                                                   Page 2
       Case 1:19-cr-10080-NMG Document 1840-1 Filed 05/07/21 Page 3 of 4



In our twelve years together, I never saw any evidence of unethical behavior. Our firm conducted a
massive internal investigation in the months following the Varsity Blues scandal, and no evidence of any
unethical professional behavior was uncovered. As a deeply caring, loving, and connected human
being, I just don’t think Bill had it in him to behave unethically. Again, this crime remains a mystery. I
recall Bill telling me he always intentionally overpaid his taxes just to be sure he wasn’t missing anything.

In closing I’d like to add that our recent conversations have not been at all in the rear view - they are
rather looking forward and with hope and intention. I have every personal confidence that Bill will
embark fast and furious on that path to purpose, and that despite the handicaps his crime will place
upon him going forward, he will find a way to prevail.

I thank you for your consideration.

Sincerely,

Mike Stone

Mike Stone




                                                   Exhibit B
                                                    Page 3
       Case 1:19-cr-10080-NMG Document 1840-1 Filed 05/07/21 Page 4 of 4




Ramsey Walker
2465 Pacific Avenue
San Francisco, CA 94115


March 21, 2021


Dear Judge Gorton,
My name is Ramsey Walker and I have known Bill McGlashan since August 1982, when we were both 18
years old. I met him on the very first day of college, at a “Freshman Orientation” and I still remember
his warm energy as he greeted me in a group of awkward new students in a very unfamiliar setting.
In college, Bill was a true leader in addressing perceived injustices and dangers in the world. One of the
biggest dangers during these Reagan years was between the US and the Soviet Union. At that time,
while the threat of nuclear war was escalating, there was little dialogue between the two super-powers,
and surprisingly, not a single student exchange program between a US college and a Soviet college. Bill
recognized that starting a college exchange program that would get US and USSR students and
professors talking could help move the world incrementally to a better place. He and I worked tirelessly
together during the fall of our Junior Year to start the Yale-USSR Project. Ultimately, we successfully
raised the money from prominent Yale alumni and foundations, launched a student application process
to select the 15 most qualified Yale students, and instead of going to Florida for spring break as many
do, we went to Leningrad and Moscow. For two weeks, we met with our counterparts, ate dinner, had
an occasional Russian beverage, and showed the value of people talking with people to try to overcome
serious challenges.
For me, that memory is a reflection of Bill’s long and genuine drive, from his early days as an adult, to try
to make the world a better place. And fast-forwarding to more recent years, I have interacted with him
as he launched one of the largest Impact Funds, pioneering another new way to try to make the world a
better place. His actions throughout these decades have been ambitious, impactful and genuinely well-
intentioned.
Without doubt, this history does not excuse the crime, the felony, the real mis-judgement and error he
made in the college admissions scandal. And I know, firsthand, that Bill knows that. This is already
seared deeply into him for the rest of his life. And as I contemplate Bill’s future, while different now, I’m
confident there are few people who have internalized the lessons more than Bill and few who can turn
those lessons into truly impactful actions in the future in the same way that Bill can and will.
I’m sure you have many factors to consider as you weigh his sentencing. Thank you for taking this letter
of support for Bill into consideration.


Best Regards,


Ramsey Walker




                                                  Exhibit B
                                                   Page 4
